330 S.E.2d 57 (1985)
Nicola Caroline APPELBE
v.
Ronald Wright APPELBE.
No. 8521DC52.
Court of Appeals of North Carolina.
June 4, 1985.
*58 Randolph & Tamer by Clyde C. Randolph, Jr., and Rebekah L. Randolph, Winston-Salem, for plaintiff, appellant.
David B. Hough, Winston-Salem, for defendant, appellee.
HEDRICK, Chief Judge.
North Carolina courts do not have authority to order child support for children who have reached their majority, Gates v. Gates, 69 N.C.App. 421, 317 S.E.2d 402 (1984), affirmed, 312 N.C. 620, 323 S.E.2d 920 (1985) (per curiam), except in cases of mental or physical handicap. N.C.Gen. Stat. Sec. 50-13.8. We have uniformly rejected claims by or on behalf of adult children for support for college education. See Nolan v. Nolan, 20 N.C.App. 550, 202 S.E.2d 344, cert. denied, 285 N.C. 234, 204 S.E.2d 24 (1974); Crouch v. Crouch, 14 N.C.App. 49, 187 S.E.2d 348, cert. denied, 281 N.C. 314, 188 S.E.2d 897 (1972). We note that the General Assembly has recently established an obligation for support for children 18 and older, but only to complete secondary schooling. 1983 N.C.Sess.Laws c. 54, codified at N.C.Gen.Stat. Sec. 50-13.4(c). The legislature having recently expressed our State's public policy on the matter, we must accept it. The cases cited by plaintiff in which other states have allowed support for education past majority involve situations in which such court-ordered support is authorized by statute. Plaintiff has not shown, nor do we know of, any North Carolina statute allowing such an award. Plaintiff has graduated from high school, aged eighteen and one-half years, and suffers no handicap on the present record. She therefore has failed to state a claim for relief.
Affirmed.
WELLS and COZORT, JJ., concur.